[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Davenport v. State, Slip Opinion No. 2016-Ohio-3430.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2016-OHIO-3430
     THE STATE EX REL. DAVENPORT, APPELLANT, v. THE STATE OF OHIO,
                                         APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Davenport v. State, Slip Opinion No.
                                     2016-Ohio-3430.]
Mandamus—R.C. 2969.25(C)—Failure to document balance of inmate account for
        six months preceding filing of complaint—Court of appeals’ dismissal of
        complaint affirmed.
      (No. 2015-1578—Submitted March 8, 2016—Decided June 16, 2016.)
     APPEAL from the Court of Appeals for Franklin County, No. 14AP-1043.
                                      ______________
        Per Curiam.
        {¶ 1} Relator-appellant, Carlos Davenport, is an inmate who filed a petition
for a writ of mandamus in the Tenth District Court of Appeals alleging numerous
constitutional violations with regard to his conviction and asking for the
appointment of a special prosecutor to investigate the propriety of the criminal
                            SUPREME COURT OF OHIO




proceedings brought against him. He filed an affidavit of indigency in the court of
appeals that requested a waiver of fees and costs. However, he failed to provide a
statement of the amount in his inmate account for each of the preceding six months,
as required by R.C. 2969.25(C)(1), and he also failed to comply with other
requirements of R.C. 2969.25.
       {¶ 2} The court of appeals’ magistrate recommended that the court dismiss
the case for Davenport’s failure to satisfy the requirements of R.C. 2969.25.
Davenport filed objections, but the court of appeals accepted and adopted the
magistrate’s decision and recommendation and dismissed the case. Davenport
appealed.
       {¶ 3} The court of appeals was correct to dismiss the case on the basis
recommended by the magistrate.        “ ‘The requirements of R.C. 2969.25 are
mandatory, and failure to comply with them subjects an inmate’s action to
dismissal.’ ” Boles v. Knab, 129 Ohio St. 3d 222, 2011-Ohio-2859, 951 N.E.2d 389,
¶ 1, quoting State ex rel. White v. Bechtel, 99 Ohio St. 3d 11, 2003-Ohio-2262, 788
N.E.2d 634, ¶ 5; State ex rel. McGrath v. McDonnell, 126 Ohio St. 3d 511, 2010-
Ohio-4726, 935 N.E.2d 830, ¶ 1. We therefore affirm the judgment of the court of
appeals.
       {¶ 4} Davenport also filed a motion under S.Ct.Prac.R. 16.07(B) for default
judgment. He argues that because the state failed to file a brief, he is entitled to
judgment in his favor. However, that rule states:


               If the appellee fails to file a merit brief within the time
       provided by S.Ct.Prac.R. 16.03 or as extended in accordance with
       S.Ct.Prac.R. 3.03, the Supreme Court may accept the appellant’s
       statement of facts and issues as correct and reverse the judgment if
       the appellant’s brief reasonably appears to sustain reversal.




                                         2
                               January Term, 2016




(Emphasis added.) Here, Davenport’s brief does not reasonably appear to sustain
reversal. Therefore, we deny the motion for default judgment.
       {¶ 5} Finally, Davenport filed a motion for oral argument. Oral argument
in a direct appeal is discretionary. S.Ct.Prac.R. 17.02(A). None of the factors we
normally consider in granting a motion for oral argument exists in this case. See
State ex rel. Manley v. Walsh, 142 Ohio St. 3d 384, 2014-Ohio-4563, 31 N.E.3d
608, ¶ 16, citing Appenzeller v. Miller, 136 Ohio St. 3d 378, 2013-Ohio-3719, 996
N.E.2d 919, ¶ 4, and cases cited therein. We deny the motion for oral argument.
                                                                Judgment affirmed
                                                                and motion denied.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              _________________
       Carlos Davenport, pro se.
                              _________________




                                        3